Citation Nr: 1109101	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel








INTRODUCTION

The Veteran had active service from March 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  


FINDING OF FACT

Thoracic spine strain had its onset during active service.  


CONCLUSION OF LAW

Thoracic spine strain was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of its decision to grant entitlement to service connection for thoracic spine strain, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claim on the merits.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

Service treatment records reflect the Veteran's in-service treatment for back complaints over the period between June to September 1973, and again reportedly as a result of falling out of a truck between October 1974 and early 1975.  In October 1974, there was a diagnosis of mild thoracic paravertebral muscle strain.  

Although there was no indication of any complaints of back pain at the time of service separation in March 1975, the separation report does not reflect any reports of medical history or findings on examination.  VA general medical examination findings in July 2002 reflect complaints of chronic intermittent back pain at the level of the thoracic spine.

The Veteran was afforded a VA examination in January 2008, to determine whether any current back disorder was related to active service, and while the examiner did not believe that the Veteran's back problems were related to service, she did so on the basis that there was no documented evidence of treatment for a back disability from 1974 to the present.  She did, however, diagnose thoracic spine strain.  


II.  Analysis

Initially, the Board would like to point out that the record reflects a current diagnosis of thoracic spine strain.  

It is also clear that there were numerous complaints and medical findings with respect to the thoracic spine during service from the date of the Veteran's original complaints in the month of June 1973 through early 1975, such that chronic thoracic spine strain was demonstrated during service.  Notably, in October 1974, a service treatment record documents the Veteran's reported fall from a truck in service, and there was a diagnosis of mild thoracic paravertebral muscle strain.  

Moreover, there is also current evidence of thoracic spine strain based on the diagnosis provided by the January 2008 VA examiner, and the Board does not find that the Veteran's current thoracic spine strain has been clearly attributable to any intercurrent causes.  

Consequently, since chronic thoracic spine strain was shown in service, there is a current diagnosis of the same disease entity, and the current manifestations of that entity are not clearly attributable to intercurrent causes, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for thoracic spine strain is warranted under 38 C.F.R. § 3.303(b).  Parenthetically, the Board would further note that since the chronic disease entity has been established (chronic thoracic spine strain), an evidentiary showing of continuity would not be required to 

link that diagnosis to the Veteran's current diagnosis.


ORDER

Entitlement to service connection for thoracic spine strain is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


